NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10033

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00271-LJO-SKO-2
 v.

ANDREW ADAM GOMEZ, AKA Andrew                   MEMORANDUM*
A. Gomez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, District Judge, Presiding

                     Argued and Submitted February 10, 2021
                            San Francisco, California

Before: WARDLAW and GOULD, Circuit Judges, and CAIN,** District Judge.

      Andrew Adam Gomez appeals the denial of his motion to suppress evidence

following his conditional guilty plea to conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James David Cain, Jr., United States District Judge for
the Western District of Louisiana, sitting by designation.
have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The district court properly concluded that Officer Kensey’s inquiries did not

prolong the traffic stop beyond what was reasonably necessary to perform the

permissible tasks outlined in Rodriguez v. United States, 575 U.S. 348, 355 (2015).

Kensey stopped Gomez for a legitimate speeding violation. Upon approaching

Gomez’s vehicle, Kensey was overwhelmed by the strong odor of air freshener.

Kensey noticed two air fresheners, one hanging from each of the front headrests, as

well as numerous fast-food wrappers and containers littered throughout the car.

When Kensey requested Gomez’s license, Gomez explained that he only had a

permit, but he did not have it with him. Under these circumstances, the district

court properly concluded that Kensey was justified in continuing to ask questions

because he was still in the process of completing “tasks tied to the traffic

infraction,” which include inquiries that “ensur[e] that vehicles on the road are

operated safely and responsibly.” Id. Cf. United States v. Evans, 786 F.3d 779,

786 (9th Cir. 2015) (concluding that the officer impermissibly extended the stop by

running ex-felon registration check unrelated to traffic safety and unsupported by

separate reasonable suspicion); United States v. Gorman, 859 F.3d 706, 715 (9th

Cir. 2017) (“Non-routine record checks and dog sniffs are paradigm examples of

‘unrelated investigations’ that may not be performed if they prolong a roadside

detention absent independent reasonable suspicion.”).


                                          2
AFFIRMED.




            3